Citation Nr: 1505787	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, secondary to a service-connected right knee disability.

2.  Entitlement to total rating by reason of individual unemployability (TDIU) on an extraschedular basis under 38 CFR 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION


The Veteran served on active duty from November 1981 to November 1982.

These matters are before the Board of Veterans' Appeals (Board) pursuant to a March 2014 Order of the Court of Appeals for Veterans Claims (Court), by which the Court granted a Joint Motion for Partial Vacatur and Remand (Joint Motion), and thereby partially vacated the Board's April 2013 decision to the extent that it denied entitlement to a TDIU on an extraschedular basis under 38 CFR 4.16(b) and failed to adjudicate a claim for service connection for headaches, secondary to a service-connected right knee disability.  That decision had been on appeal from a June 2004 rating decision that denied compensation under 38 C.F.R. § 1151 for headaches and a June 2006 rating decision that denied entitlement to TDIU.  The below action is directed in view of the Court's Order.

In July 2014, the Board remanded the matter for further evidentiary development pursuant to the Court Order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

As the Court recognized in its March 2014 Joint Motion, the issue of service connection for headaches secondary to the Veteran's service-connected right knee disability, to specifically include whether the headaches were due to medication that the Veteran was prescribed for his right knee disability, was reasonably raised by evidence of record.  Significantly, in an August 2012 statement, the representative suggested that the Veteran was seeking compensation for a "headache disorder" and that the disorder may be related to his prescribed pain medication for his service-connected right knee disability.  Accordingly, the Board remanded the matter to the AOJ to develop the issue and adjudicate it in the first instance.  A VA medical opinion was obtained in October 2014 to determine whether the claimed headaches were related to the service-connected right knee disability.  The VA examiner explained that a knee problem could not cause or aggravate headaches.  However, the examiner did not address whether the medication taken for his right knee disability could have caused analgesic rebound headaches.  Accordingly, the Board finds that a remand is necessary to obtain an addendum opinion.  

Additionally, the Court recognized that the issue of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) was inextricably intertwined with the service connection issue.  The Board is accordingly bound by the Court's determination, and shall defer further consideration of this issue until the service connection issue is adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should make arrangements to obtain a medical opinion from an appropriate VA examiner.  

The AOJ should make the claims file available for review by the VA examiner.  If the VA examiner determines that a medical examination of the Veteran is required to answer the questions posed by the Board, such an examination should be conducted.  

After a review of the entire claims file, to specifically include a review of the March 2012 VA examination report, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disability, to include analgesic rebound headaches, was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by medication prescribed to the Veteran for his service-connected right knee disability.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should provide a complete rationale for any conclusions reached.

2.  Then, the AOJ should adjudicate the Veteran's claim of service connection for headaches, to include on a secondary basis to the service-connected right knee disability and his claim of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




